Exhibit 10.6

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (this “Agreement”) effective as of October     , 2016 by
and between Microbot Medical Ltd., an Israeli corporation (the “Company“) and
David DBN Finance Services (2011) Ltd. (the “Service Provider”) and entered into
effect on the Effective Date (as defined in section 8.1 below).

WHEREAS, the Service Provider is interested in providing the Services (as
defined below) to the Company, its parent company which is expected to be
StemCells, Inc., a Delaware corporation (the “Parent Company”), and the Parent
Company’s and the Company’s subsidiaries (if any), through the Approved Employee
(as defined below), and the Company is interested in receiving the Services from
the Service Provider, all under the terms set forth below in this Agreement;

AND WHEREAS, the parties agree that the Services shall be provided to the
Company by the Service Provider / the Approved Employee on an independent
contractor basis, absent an employment relationship between the Company and the
Service Provider/ the Approved Employee;

AND WHEREAS, this Agreement is entered into in reliance upon, inter alia, the
declarations of the Service Provider that the Services are provided solely on an
independent contractor basis and that no claim shall be submitted by the Service
Provider or anyone on its or his behalf contradicting such declaration.

NOW THEREFORE, in consideration of the mutual premises, covenants and
understandings contained herein, the parties agree as follows:

 

1. Representations and Warranties; Previous Terms and Conditions

 

  1.1. The Service Provider represents and warrants to the Company that it is
free to provide the Company, and declares that the Approved Employee (as defined
hereinafter) is free to provide the Company, on behalf of the Service Provider,
the Services upon the terms contained in this Agreement, that the Approved
Employee has the necessary know-how, expertise, skills and experience to perform
the Services, and that there are no contracts and/or restrictive covenants
preventing full performance of the Service Provider’s duties and obligations
under this Agreement, including the provision of the Services through the
Approved Employee.

 

  1.2. The Service Provider will notify the Company immediately if anything
occurs or comes to its attention which would or might prevent the Service
Provider and/or the Approved Employee from providing the Services at the level
required by the Company.

Notwithstanding the aforesaid, the Service Provider and the Approved Employee
shall be entitled to undertake or accept any other paid employment or occupation
or engage in or be associated with, directly or indirectly, any other business
duties or pursuits (the “Additional Work”); provided that (a) the Additional
Work does not create a conflict with the Company’s interests, (b) the Additional
Work is not for or on behalf of, directly or indirectly, a competitor of the
Company, (c) the Additional Work would not result in a breach of the fiduciary
duties of the Service Provider/Approved Employee as the Chief Financial Officer
of the



--------------------------------------------------------------------------------

Company and (d) the Additional Work shall not preclude the Service Provider
and/or the Approved Employee from providing the Services to the Company pursuant
to Section 3.

 

2. The Services

 

  2.1. The Service Provider agrees and undertakes to provide to the Company all
of the services normally expected of, and the services functionally equivalent
to the position of, a principal financial and accounting officer of a United
States public company listed on the Nasdaq stock market, which may include being
named as the Company’s Controller and/or Chief Financial Officer in the
Company’s discretion (the “Services”).

 

  2.2. The Service Provider agrees and undertakes to provide the Services
exclusively through Mr. David Ben Naim (the “Approved Employee”). The Approved
Employee shall, until notified by the Company to the contrary, be the principal
financial and accounting officer of the Company and at the discretion of the
Company shall serve as the Controller and/or Chief Financial Officer of the
Company.

 

  2.3. The Approved Employee hereby consents to being, and may be, named as the
Company’s principal financial and accounting officer (which may include the
title(s) of Controller and/or Chief Financial Officer) in the Company’s filings
from time to time with the United States Securities and Exchange Commission and
with any stock exchange the Company’s securities are then listed. In furtherance
of such positions with the Company of the Approved Employee and as part of the
Services, but not by way of limitation, the Approved Employee shall, if required
by the Company (a) provide to the Company such personal information as is
necessary and appropriate for the Company to satisfy its reporting obligations
under applicable United States securities laws and stock exchange rules and
requirements, and (b) certify the Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q of the Company, and all other required filings, pursuant to
Rule 13a-14(a) or 15d-14(a), and Rule 13a-14(b) or 15d-14(b), in each case
promulgated under the United States Securities Exchange Act of 1934, as amended.

 

3. Duties of Service Provider

 

  3.1. The Service Provider, through the Approved Employee, undertakes to
perform its duties and obligations under this Agreement with the highest degree
of professionalism.

 

  3.2. The Service Provider shall ensure that the Approved Employee shall devote
his know-how, expertise, skills, experience and best efforts to the performance
of the Services, and shall act to promote the Company’s business and affairs and
shall perform and discharge the Services faithfully, with devotion, honesty and
fidelity.

 

  3.3. The Service Provider shall follow, and shall cause the Approved Employee
to follow, the instructions of the Company’s CEO, any other executive officer of
the Company and/or the Company’s Board of Directors. Neither the Service
Provider nor the Approved Employee is an agent of the Company for any purpose
whatsoever and shall not have any right or authority to bind the Company or
create any obligations, express or implied, on behalf of or in the name of the
Company, unless as specifically set forth in this Agreement or expressly
authorized in writing to do so.

 

2



--------------------------------------------------------------------------------

4. Compensation

As sole consideration for the Services, Service Provider shall be entitled to
the following:

 

  4.1. During the Term (as defined below), the Company shall pay the Service
Provider fixed fee in an amount of NIS 15,000 plus VAT per month (the “Monthly
Fees”).

 

  4.2. The Monthly Fees for each month during the Term (as defined below) shall
be payable within 10 days following the beginning of the immediately following
month, together with applicable VAT, against receipt by the Company of a duly
issued tax invoice. All payments under this Agreement include all taxes, duties,
levies, deductions or similar governmental charges (hereinafter referred to as
“Taxes”). The Consultant shall pay all Taxes associated with the Services. The
Company will pay any required withholding tax and provide the Consultant a
certificate for such amount.

 

  4.3. In addition, the Company shall reimburse Service Provider for reasonable
and customary out of pocket expenses incurred by the Service Provider and/or
Approved Employee in connection with the performance of his duties under this
Agreement, all in accordance with the Company’s policies as determined by the
Company’s Board of Directors from time to time and subject to the Company’s
pre-approval in writing of such expenses that exceed $200. As a condition to
reimbursement, the Service Provider shall provide the Company with all invoices,
receipts and other evidence of expenditures as required by the Company’s
relevant policies.

 

5. Insurance and indemnification

Following the closing of the transaction with the Parent Company, the Company
shall maintain for the benefit of the Approved Employee a Directors and Officers
insurance policy, according to the Company’s policy for other directors and
officers of the Company.

 

6. Taxes

The Service Provider shall bear any and all taxes imposed in connection with any
payments made to it pursuant to this Agreement. In the event that pursuant to
any law or regulation, tax is required to be withheld at source from any payment
made to Service Provider, Company shall withhold said tax at the rate set forth
in the certification issued by the appropriate taxing authority and provided to
Company by Service Provider, or in the absence of such certification, at the
rate determined by law.

 

7. Status of the Parties

 

  7.1. The parties expressly declare and confirm that no employer - employee
relationship shall exist between the Company and any of Service Provider’s
employees, including the Approved Employee and/or anyone on Service Provider’s
behalf. Consequently, neither the Service Provider nor the Approved Employee
shall be entitled to any benefits or privileges made available to employees of
the Company.

 

  7.2.

The Service Provider declares and represents that it has made, and shall
continue to make, all mandatory and other payments in connection with the
employment of

 

3



--------------------------------------------------------------------------------

  the Approved Employee. Said payments shall include, without limitation, income
tax, National Insurance, social benefits (including without limitation, pension
insurance and disability insurance) and related payments and any and all other
payments to any governmental or other relevant authority in connection with the
employment of the Approved Employee.

 

  7.3. Without derogating from the above, on the day a demand or claim
contradictory to section 7.2 or this agreement shall be filed to court, the
parties agree and undertake that the “salary” to which the Approved Employee is
entitled for its services as employee of Company hereunder shall be equal to 60%
(sixty percent) of the Monthly Fee, and the Service Provider undertakes in such
event to immediately repay and return to Company any amounts received hereunder
in excess of said 60% (sixty percent) throughout the entire term for which the
employer employee relationship are related to (“Excess Payment”).

 

  7.4. The aforementioned Excess Payment shall be returned along with linkage
differentials and interest from the date of payment of each amount by the
Company to the Service Provider and up to the date upon which actual return and
payment of the funds is made, and all based on the Consumer Price Indices known
at the relevant dates.

 

  7.5. Without derogating from the Company’s right to receive the Excess Payment
according to section 7.3, 7.4 above the Company shall be entitled to offset any
amounts due to it, from any amounts payable to the Service Provider.

 

  7.6. The Service Provider further undertakes to fully indemnify the Company
for such loss cost, payment, expense or damage caused to the Company as a result
of such claim and/or decision, including, but not limited to, reasonable legal
expenses, reasonable legal services’ fees,

 

  7.7. The Service Provider hereby waives any claim that the statute of
limitations has expired in connection with its obligation to return the Excess
Payment together with linkage differentials and interest under applicable law.

 

8. Term and Termination

 

  8.1. The Service Provider’s engagement will commence on October [    ], 2016
(the: “Effective Date”) and shall continue until terminated by either Party in
accordance with Sections 8.2 or 8.3 hereunder (such term shall be referred to in
this agreement as the “Term”).

 

  8.2. Either party may terminate this Agreement for any reason or without
reason at any time by furnishing the other party with a 30 day notice of
termination (the: “Notice of Termination”). Unless the Company has waived its
right to receive any and/or all of Service Provider’s services under this
Agreement during the Notice Period, or any part thereof, Service Provider shall
be obligated to continue to discharge and perform all of its duties and
obligations under this Agreement, and to ensure that the Approved Employee
continues to perform said duties and obligations on its behalf and that he shall
take all steps, satisfactory to Company, to ensure the orderly transition to any
person or entity designated by Company of all matters handled by the Service
Provider through the Approved Employee during the course of the provision of the
Services.

 

  8.3. Without derogating from the above, the Company shall be entitled to
terminate this Agreement for Cause (as defined below) forthwith, and without
prior notice, and the Service Provider or the Approved Employee shall not be
entitled to any compensation whatsoever due to such early termination.

 

4



--------------------------------------------------------------------------------

For Purposes hereof, “Cause” shall mean: (i) the willful malfeasance or gross
negligence in the performance of the Service Provider’s and/or the Approved
Employee’s obligations under this Agreement; (ii) the commission by the Service
Provider and/or the Approved Employee of a felony, or other criminal conduct
involving fraud, dishonesty, theft or misappropriation; (iii) the material
breach by the Service Provider and/or the Approved Employee of any applicable
duty of loyalty to the Company or unauthorized use or disclosure,
misappropriation, destruction or diversion of any material tangible or
intangible asset or corporate opportunity of the Company, or other material
tortuous or unlawful conduct which is injurious to Company or an affiliate
thereof; (iv) the Service Provider’s or the Approved Employee’s conviction of,
or plea of “guilty” or “no contest” to, a felony or any crime involving moral
turpitude; or (v) any action or omission of the Service Provider performed under
a conflict of interests.

 

  8.4. Upon termination of this Agreement or at such other time as directed by
the Company, the Service Provider and the Approved Employee shall immediately
return to the Company all assets in their possession or control, kept either on
paper or in electronic format, which belong to, or have been entrusted to them
by the Company. The Service Provider and the Approved Employee shall neither
have, nor retain, any proprietary interest in such assets. The provisions of
this Section 8.5 shall survive the termination of this Agreement.

 

9. No Conflicting Obligations

During the Term and thereafter, the Service Provider and the Approved Employee
has not disclosed and shall not disclose to the Company any confidential
information or material belonging to a third party, unless the Service Provider
and/or the Approved Employee has first received the written approval of such
third party and presents such approval to the Company. The provisions of this
Section 9 shall survive the termination of this Agreement.

 

10. Confidentiality

As a condition to this Agreement, the Service Provider and the Approved Employee
shall sign a Confidentiality, Non-Competition, Non-Solicitation, and
Intellectual Property Rights Undertaking a copy of which is attached hereto as
Exhibit “A”.

 

11. General

 

  11.1. The Service Provider shall not assign or authorize transfer of the whole
or any part of this Agreement to any third party without prior written consent
of the Company. The Company may assign this Agreement to any affiliate or
subsidiary thereof, including to the Parent Company and any other counterparty
to a change of control transaction involving the Company.

 

  11.2. All disputes with respect to this Agreement shall be determined in
accordance with the laws of the State of Israel and the competent courts in
Tel-Aviv, Israel shall have exclusive jurisdiction of any such dispute.

 

  11.3. This Agreement contains and sets forth the entire agreement and
understanding between the parties with respect to the subject matter contained
herein, and as such supersedes all prior discussions, agreements,
representations and understandings in this regard.

 

5



--------------------------------------------------------------------------------

  11.4. This Agreement shall not be modified, except by an instrument in writing
signed by both parties.

 

  11.5. Each notice and/or demand given by one party to the other pursuant to
this Agreement shall be given in writing and shall be sent by email, by
registered mail or delivered by hand to the other party at the address as
follows:

If to Company: Microbot Medical Ltd., 5 HaMada St., Yokneam 2069204, Israel

Company’s email address: harel@microbotmedical.com

If to Service Provider: 25 Dovnov St., Holon, Israel

Service Provider’s email address                                          

and such notice and/or demand shall be deemed given at the expiration of three
(3) days from the date of mailing by registered mail or immediately if delivered
by hand or by email. Such address shall be effective unless notice of a change
in address is provided by registered mail to the other party.

 

  11.6. The captions contained herein are for the convenience of the parties
only and shall not affect the construction or interpretation of any provision
hereof.

In witness whereof, the parties have executed this Agreement as of the date set
forth above:

 

The Company:     Service Provider:

/s/ Harel Gadot

   

/s/ David Ben Naim

Microbot Medical Ltd.     David DBN Finance Services Ltd. By:   Harel Gadot    
By:   David Ben Naim Title:   CEO     Title:   CEO

 

6



--------------------------------------------------------------------------------

Exhibit “A”

To the Services Agreement by and between

Microbot Medical Ltd. and the Service Provider whose name is set forth herein

Name of Service Provider: David DBN Finance Services Ltd. and Mr. David Ben
Naim, jointly and severally.

 

1. General

Capitalized terms herein shall have the meanings ascribed to them in the
Services Agreement effective as of October      2016 by and between Microbot
Medical Ltd. (the: “Company”) and Service Provider to which this Exhibit is
attached (the “Agreement”). For purposes of any undertaking of the Service
Provider toward the Company, the term Company shall include any subsidiary,
parent company and affiliate of the Company and the term Service Provider shall
include the Individual whose name is set forth hereinabove. The Service
Provider’s obligations and representations and the Company’s rights under this
Exhibit shall apply as of the date Service Provider began to provide Services to
the Company, regardless of the date of execution of the Agreement.

 

2. Confidentiality; Proprietary Information

 

  2.1. “Proprietary Information” means confidential and proprietary information
concerning the business and financial activities of the Company and/or Company’s
products, including patents, patent applications, trademarks, copyrights and
other intellectual property, and information relating to the same, technologies
and products (actual or planned), inventions, research and development
activities, inventions, trade secrets and industrial secrets, and also
confidential commercial information such as investments, investors, consultants,
customers, suppliers, marketing plans, financial information etc., all the above
- whether documentary, written, oral or computer generated. Proprietary
Information shall also include information of the same nature which the Company
may obtain or receive from third parties.

 

  2.2. Proprietary Information shall be deemed to include any and all
proprietary information disclosed by or on behalf of the Company and
irrespective of form but excluding information that (i) Service Provider proved
that was known to him prior to Service Provider’s association with the Company;
(ii) is or shall become part of the public knowledge except as a result of the
breach of the Agreement or this Exhibit by Service Provider;

 

  2.3. Service Provider recognizes that the Company received and will receive
confidential or proprietary information from third parties, subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. In connection with such duties, such
information shall be deemed Proprietary Information hereunder, mutatis mutandis.

 

  2.4. Service Provider agrees that all Proprietary Information and ownership
rights in connection therewith are and shall remain at all times the sole
property of the Company and its assigns. At all times, both during Service
Provider’s engagement with the Company and after the termination of the
engagement between the parties, Service Provider will keep in confidence and
trust all Proprietary Information, and will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company.

 

7



--------------------------------------------------------------------------------

  2.5. Upon the Company’s request and upon termination of Service Provider’s
engagement with the Company, for any reason whatsoever, Service Provider will
promptly deliver to the Company all documents and materials of any nature
containing Proprietary Information, pertaining to Consultant’s engagement with
the Company, and will not take or retain any documents or materials or copies
thereof containing any Proprietary Information.

 

  2.6. In the event that the Service Provider becomes compelled by law, rule or
regulation, or legal or administrative process or proceeding, to disclose any of
the Proprietary Information, the Service Provider shall, to the extent permitted
by law, promptly provide the Company with written notice of such disclosure so
that the Company shall have the opportunity to seek a protective order or other
appropriate remedy. The Service Provider shall cooperate with the Company in
seeking such protective order or other appropriate remedy. In the event that
such protective order or other remedy is not obtained, the Service Provider
shall furnish only that portion of the Proprietary Information which the Service
Provider is advised by legal counsel is legally compelled, and the Service
Provider agrees to use its collective commercially reasonable efforts to
continue to preserve the confidentiality of the Proprietary Information.

 

  2.7. Service Provider’s undertakings set forth in Section 1 through Section 5
of this Exhibit “A” shall remain in full force and effect during the Term of the
Agreement and after termination of the Agreement or any renewal thereof.

 

3. Disclosure and Assignment of Inventions

 

  3.1. “Inventions” means any and all inventions, improvements, designs,
concepts, techniques, methods, systems, processes, computer software programs,
databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectible as trade secrets; “Company Inventions” means any
Inventions that are made or conceived or first reduced to practice or created by
Service Provider, whether alone or jointly with others, during the period of
Service Provider’s engagement with the Company, and which are: (i) developed
using equipment, supplies, facilities or Proprietary Information of the Company,
and (ii) conceived or developed in the course of work performed by Service
Provider for the Company.

 

  3.2. The Service Provider undertakes and covenants it will promptly disclose
in confidence to the Company all Company Inventions. Service Provider agrees and
undertakes not to disclose to the Company any confidential information and/or
any intellectual property rights of any third party and, in the framework of its
engagement with the Company, not to make any use of any confidential information
and/or any intellectual property rights of any third party.

 

  3.3. Service Provider hereby irrevocably transfers and assigns to the Company,
without additional consideration to the Service Provider, the entire right,
title and interest in all worldwide patents, patent applications, copyrights,
mask works, trade secrets and other intellectual property rights in any Company
Invention, and any and all moral rights that it may have in or with respect to
any Company Invention. This assignment applies to all Company Inventions created
before, on and after the date of the Agreement, and also includes the right to
sue for and recover damages for any past, present and/or future infringement of
any of the Inventions.

 

8



--------------------------------------------------------------------------------

It is hereby clarified that Service Provider waives any right he may have to
royalties or any other payment from the Company with regard to the assigned
Inventions.

 

  3.4. Service Provider agrees to assist the Company, at the Company’s expense
and provided that Service Provider is compensated for the time incurred in
rendering such assistance, in every proper way to obtain for the Company and
enforce patents, copyrights, mask work rights, and other legal protections for
the Company Inventions in any and all countries. Service Provider will execute
any documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections. Such obligation shall continue beyond the termination of
Service Provider’s engagement with the Company. Service Provider hereby
irrevocably designates and appoints the Company and its authorized officers and
agents as Service Provider’s agent and attorney in fact, coupled with an
interest to act for and on Service Provider’s behalf and in Service Provider’s
stead to execute and file any document needed to apply for or prosecute any
patent, copyright, trademark, trade secret, any applications regarding same or
any other right or protection relating to any Proprietary Information (including
Company Inventions), and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, trademarks, trade secrets or
any other right or protection relating to any Proprietary Information (including
Company Inventions), with the same legal force and effect as if executed by
Service Provider.

 

4. Non-Competition/Solicitation

In order to enable the Company to effectively protect its Proprietary
Information, Service Provider agrees and undertakes as follows:

 

  4.1. It will not, so long as the Agreement is in effect and for a period of
twelve (12) months following termination of the Agreement, for any reason
whatsoever, directly or indirectly, in any capacity whatsoever, engage in,
become financially interested in, be employed by, or provide services to any
business or venture that is engaged in any activities of the Company including
in the field of shunts and endoscopes.

 

  4.2. During his engagement with the Company and for a period of twelve (12)
months following termination of this engagement for whatever reason, Service
Provider will not, directly or indirectly, including personally or in any
business in which Service Provider may be an officer or director or consultant,
solicit for employment any person who is employed by the Company, or any person
retained by the Company as a consultant, advisor or the like (for purposes
hereof, a “Company Consultant”), or was retained as an employee of the Company
or a Company Consultant during the twelve (12) months preceding termination of
Service Provider’s engagement with the Company.

 

5. Intent of Parties

The Service Provider recognizes and agrees: (i) that this Exhibit is necessary
and essential to protect the business of Company and to realize and derive all
the benefits, rights and expectations of conducting Company’s business; (ii)
that the area and

 

9



--------------------------------------------------------------------------------

duration of the protective covenants contained herein are in all things
reasonable; and (iii) that good and valuable consideration exists under the
Agreement, for Service Provider’s agreement to be bound by the provisions of
this Exhibit. The provisions of this Exhibit shall survive the termination of
the Agreement.

Signatures:

 

The Company:     Service Provider:

/s/ Harel Gadot

   

/s/ David Ben Naim

Microbot Medical Ltd.     David DBN Finance Services Ltd. By:   Harel Gadot    
By:   David Ben Naim Title:   CEO     Title:   CEO

 

10